Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
The admission, in evidence, of the letter to the plaintiff, signed “ Simon & Bro./' without any proof that it was written by U. Simon, or was in his handwriting, or that he authorized" it^to be written, was clearly erroneous.
It would be a hard case to make one liable as a partner upon the mere unauthorized statement of a third person. Partnership must be proved like any other fact, and cannot be established by mere surmise, suspicion, or inuendo. The same point was decided by this Court in Sinclair v. Wood, 3 Cal. Rep., 98.
The judgment is reversed, and the cause remanded.